  Case 2:20-cv-00004-Z-BR Document 11 Filed 11/26/19                    Page 1 of 2 PageID 56



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 JAMES LEIGHTY; ASHLEE                            §
 LEIGHTY; and AMANDA HELTON,                      §
                                                  §
                  Plaintiffs,                     §
                                                  §
 v.                                               §       Civil Action No. 3:19-CV-2615-L
                                                  §
 STONE TRUCK LINES. INC. and                      §
 JARMANJIT SINGH,                                 §
                                                  §
                   Defendants.                    §

                                    ORDER OF REFERENCE

        Pursuant to 28 U.S.C. § 636(b), Defendants Stone Truck Line, Inc. and Jarmanjit

Singh’s Motion to Transfer Venue, filed November 25, 2019, is hereby referred to United States

Magistrate Judge Rebecca Rutherford for hearing, if necessary, and determination. This order

of reference also prospectively refers all procedural motions that are related to the referred motion

to the United States Magistrate Judge for resolution. All future filings regarding the referred

motion shall be addressed “To the Honorable United States Magistrate Judge,” not to the district

judge or court, so that filings will reach her without delay.

        Local Civil Rules 72.1 and 72.2 provide that, unless otherwise directed by the presiding

district judge, a party who files objections under Federal Rules of Civil Procedure 72(a) and (b)(2)

to magistrate judge orders regarding pretrial nondispositive matters, or findings and

recommendations on dispositive motions, may file a reply brief within 14 days from the date the

response to the objections or response brief is filed. The court does not allow parties to file a reply

brief with respect to magistrate judge orders or findings and recommendations, unless leave is



Order of Reference – Page 1
  Case 2:20-cv-00004-Z-BR Document 11 Filed 11/26/19                   Page 2 of 2 PageID 57



granted to file the reply brief. The court will strike or disregard any reply brief filed in violation

of this order.

        It is so ordered this 26th day of November, 2019.




                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order of Reference – Page 2
